Appeal by plaintiff from a judgment of the Supreme Court, Kings County, dated November 10, 1966, upon the trial court’s dismissal of the complaint and the third-party complaint at the close of plaintiff’s case upon a jury trial. Judgment reversed, on the law, with one bill of costs against respondents Tomasetti and the Brooklyn Union Gas Company jointly, and new trial granted. No questions of fact have been considered. In our opinion, plaintiff’s proof raised issues of fact for the jury as to the liability of either or both of the defendants. Hence, it was error to dismiss the complaint at the close of plaintiff’s ease. Rabin, Acting P. J., Hopkins, Benjamin and Munder, JJ., concur; Martuscello, J., not voting.